Citation Nr: 1433346	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.

2.  Entitlement to an initial compensable disability rating for right great toe hallux valgus and degenerative changes prior to April 11, 2008, and after June 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to August 1977 and from September 1985 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision by Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge during a June 2011 Travel Board hearing.  A transcript is of record.

The Board notes that the Veteran was assigned a temporary 100 percent rating based on surgical convalescence from April 11, 2008, to June 1, 2008.  See 38 C.F.R. § 4.30 (2013).

The Board previously remanded these claims in January 2012 for additional development.  


FINDINGS OF FACT

1.  The Veteran's right foot plantar fasciitis is manifested by tenderness to palpation, pain on use, accentuated heel pain with prolonged standing or walking, mild to moderate intrinsic muscle atrophy, mild pronation with weight-bearing, and a moderate arch, without pain on manipulation, swelling on use, characteristic callosities, edema, weakness, instability, or incoordination, and is significantly improved with the use of custom orthotics.


2.  Prior to April 11, 2008, the Veteran's right great toe hallux valgus and degenerative changes was manifested by severe pain and joint space narrowing, osteophytic proliferation, and subchondral eburanation of bone in the right first metatarsophalangeal joint, tenderness to palpation, stiffness, and decreased range of motion in the distal interphalangeal and metatarsophalangeal joints, without additional limitation of motion upon repetition due to painful motion, weakness, impaired endurance, incoordination, or instability.

3.  After June 1, 2008, the Veteran's right great toe hallux valgus and degenerative changes was manifested by decreased range of motion in the distal interphalangeal and metatarsophalangeal joints, occasional minor pain with stairs and during cold weather, stiffness, and a numb, slightly depressed scar. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.56, 4.71a, 4.73, Diagnostic Codes 5299-5276, 5277-84, 5311-12 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent, but no higher, for right great toe hallux valgus and degenerative changes prior to April 11, 2008, and after June 1, 2008, have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, 4.118, Diagnostic Codes 5003, 5279-84, 7801-05 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided the required notice in a March 2007 notice regarding the Veteran's predischarge claims.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran VA medical examinations addressing the current severity of his right foot plantar fasciitis and right great toe hallux valgus with degenerative changes.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data regarding functional impairment.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran's June 2011 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

II.  Merits of the Claim

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2013).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 
The Veteran's bilateral plantar fasciitis disability is rated by analogy as acquired flatfoot under Diagnostic Code 5276.  38 C.F.R. §§ 4.20, 4.27, 4.71a.

Under Diagnostic Code 5276, a noncompensable rating applies where the disability is mild and symptoms are relieved by built-up shoe or arch support.  A 10 percent rating applies where the disability is moderate and the weight-bearing is line over or medial to the great toe and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet, whether bilateral or unilateral.  A 20 percent rating applies where the disability is severe and unilateral and there is objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 30 percent rating applies where the criteria for a 20 percent rating apply bilaterally, or if the disability is pronounced and unilateral, with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement with orthopedic shoes or appliances.  A 50 percent rating applies where the criteria for a 30 percent rating based on pronounced disability apply bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran's right great toe hallux valgus with degenerative changes is rated under Diagnostic Code 5280.  38 C.F.R. §§ 4.20, 4.27, 4.71a.

Under Diagnostic Code 5280 for unilateral hallux valgus, a 10 percent rating applies where there is severe hallux valgus equivalent to amputation of the great toe, or where there was an operation during which the metatarsal head was resectioned.  

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating applies where the injury is moderate, a 20 percent rating applies where it is moderately severe, a 30 percent rating applies where it is severe, and a 40 percent rating applies where there is actual loss of use of the foot.

Diagnostic Code 5311 pertains to impairment of Muscle Group XI, which includes muscles of the calf.  The function of this muscle group is propulsion, plantar flexion of lower extremities.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2013).  Diagnostic Code 5312 pertains to impairment of Muscle Group XII, which includes muscles of the leg. The function of this muscle group is dorsiflexion of the toes and stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2013).  Under Diagnostic Codes 5311 and 5312, a moderate injury warrants a 10 percent evaluation, a moderately severe injury warrants a 20 percent evaluation and a severe injury warrants a 30 percent evaluation.

A.  Plantar fasciitis.

Based on the above criteria, the Veteran is not entitled to an initial disability rating in excess of 10 percent for right plantar fasciitis.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The record does not establish that the Veteran's plantar fasciitis resulted in severe disability.  While the July 2012 VA examiner found some evidence of deformity-pronation on weight-bearing-it was mild.  While the Veteran reported accentuated pain on use with prolonged standing, driving, or walking, he was still able to walk 4 to 5 miles or 10 to 20 city blocks and bike 10 to 15 miles.  See Transcript of Record at 7-8, 21, 24-25.  While the March 2009 VA examiner found weakness associated with walking on the balls of the feet without orthotics and the July 2012 VA examiner found evidence of a decreased toe-off without shoes and mild to moderate intrinsic muscle atrophy, both VA examiners found the Veteran's plantar fasciitis was significantly improved or extremely well controlled with orthotics, and neither VA examiner found objective evidence of pain on active or passive manipulation, swelling, fatigue, high arch, or characteristic callosities.  See also Transcript of Record at 21 (reporting that his symptoms significantly improved with the use of custom orthotics); Dr. Gremillion March 2008 Letter (finding the Veteran's plantar fasciitis was significantly improved, but not resolved, with orthotics).

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the foot are Diagnostic Code 5277 (bilateral weak foot), Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 5279 (metatarsalgia), 5280 (unilateral hallux valgus), 5281 (unilateral severe hallux rigidus), Diagnostic Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones), Diagnostic Code 5284 (other foot injuries), and Diagnostic Codes 5311 and 5312 (muscle injuries).  While the record contains some evidence of intrinsic muscle atrophy, a separate rating under Diagnostic Code 5311 or 5312 based on intrinsic muscle atrophy would result in pyramiding, as Diagnostic Code 5276 already contemplates the Veteran's primary symptoms of pain and limitation of motion.  Further, the record does not contain evidence that the Veteran's plantar fasciitis results in weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammertoes, malunion or nonunion of the tarsal or metatarsal bones, a moderately severe foot or muscle injury.  The Veteran does have hallux valgus; however, it is rated separately below.  Further, while the March 2009 and July 2012 VA examiners found evidence of plantar calcaneal spurring, the July 2012 VA examiner indicated that it may be an incidental finding.  Moreover, the Board notes that the Veteran's major functional impairment is pain, and a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. § 4.14.

B.  Hallux valgus with degenerative changes.

Based on the above criteria, the Veteran is not entitled to an initial disability rating of 10 percent, but no higher, for right great toe hallux valgus and degenerative changes prior to April 11, 2008, and after June 1, 2008.  38 C.F.R. § 4.71a, Diagnostic Codes 5280.

While the Veteran did not have hallux valgus equivalent to amputation of the great toe prior to his April 2008 surgical partial replacement of his right great toe metatarsophalangeal joint, the Board finds that it was nevertheless severe.  Prior to the April 2008 surgery, the Veteran had hallux valgus in his right great toe and severe degenerative joint disease in his right first metatarsophalangeal joint, which caused significant constant, sharp, burning, and aching pain and discomfort with walking and running and significantly decreased range of motion in the distal interphalgangeal and metatarsophalangeal joints of the right great toe.  See March, April, June, and August 2008 Dr. Gremillion Treatment Records.  

During the April 2008 surgery, the metatarsophalangeal joint of the right great toe was partially replaced using a titanium plate and arthrodesed.  See August 2008 Dr. Gremillion Treatment Records.  The Board finds this surgery equivalent to an operation in which the metatarsal head of the great toe was resectioned; therefore, despite the improvement in the Veteran's great toe-related symptoms following the surgery, he remains entitled to an initial disability rating of 10 percent.  See Transcript of Record at 17-19 (reporting only occasional right great toe pain when using stairs and in cold weather and that plantar fasciitis was by far his worst disability); March 2009 and July 2012 VA Examinations (finding reduced range of motion in the distal interphalalgeal and the metatarsophalangeal joints of the right great big toe, but no pain on motion or manipulation and no significant change in range of motion upon repetition due to painful motion, weakness, impaired endurance, incoordination, or instability).

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the toe are Diagnostic Code 5003 (degenerative arthritis), 5279 (metatarsalgia), 5281 (unilateral severe hallux rigidus), Diagnostic Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones), and Diagnostic Code 5284 (other foot injuries).  The evidence does not, however, show that the Veteran had a group of minor joints affected by noncompensable limitation of motion following his April 2008 surgery, severe hallux rigidis, hammer toe, moderately severe malunion or nonunion of the tarsal or metatarsal bones, or a moderately severe foot injury.  In addition, while the March 2009 and July 2012 VA examiners did find the Veteran had a scar as a result of his April 2008 surgery that was numb, it was not painful or unstable, and was largely linear.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2013).  Moreover, the Board reiterates that the Veteran's major functional impairment is pain, and a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. § 4.14.

Consequently, the weight of the evidence is against assigning initial disability ratings in excess of 10 percent for right plantar fasciitis or for right hallux valgus with degenerative changes.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-79, 5281-84, 7801-05.  

Consideration was given to assigning staged ratings; however, at no time during the relevant period have the Veteran's disabilities warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The Veteran is competent to report that he experienced pain, stiffness, and difficulty walking and standing for prolonged periods, as these symptoms and events are lay-observable, but he is not competent to determine whether there was objective evidence of marked deformity, characteristic callosities, a muscle injury affecting propulsion and plantar- or dorsiflexion, or a right great toe scar with sufficient surface area to warrant a higher disability rating for his right plantar fasciitis or right hallux valgus with degenerative changes.  These are complex medical questions that require specialized knowledge and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Further, while he reported flare-ups of pain during cold weather, during the July 2012 VA examination he reported that he had not missed any work during the prior year due to his plantar fasciitis or hallux valgus with degenerative changes, that his job allowed him to move around a lot to accommodate his symptoms, and that he could alleviate stiffness by stopping while driving for prolonged periods or walking a few hundred yards.  See July 2012 VA Examination.

The Veteran's claims do not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   While the applicable schedular criteria do not contemplate numbness in the distal right foot or in the scar resulting from the Veteran's April 2008 surgery, the record does not reveal, and the Veteran has not alleged, that these symptoms caused functional impairment or limitation of motion beyond that contemplated by diagnostic criteria.  The Veteran's disability picture is not exceptional or unusual; the schedular criteria otherwise largely contemplate the manifestations of his plantar fasciitis and hallux valgus with degenerative changes; and there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating.  Further, the record does not reveal, and the Veteran has not alleged, that either of these disabilities required frequent emergency room visits, hospitalizations, or marked interference with employment.  

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record does not contain evidence of unemployability, as the Veteran is employed and, as discussed above, the record lacks evidence of marked interference with employment. 

Consequently, the preponderance of the evidence is against assigning a rating in excess of 10 percent for right foot plantar fasciitis or for right great toe hallux valgus with degenerative changes prior to April 11, 2008, and after June 1, 2008. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis is denied.

Entitlement to an initial disability rating of 10 percent, but no higher, for right great toe hallux valgus and degenerative changes prior to April 11, 2008, and after June 1, 2008, is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


